Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark C. St. Amour on 11/22/2021.
The application has been amended as follows: 

25.       (Currently Amended)            The computer of claim 24, wherein the instructions include instructions to designate one of the bounding faces of the virtual representation of the real-world space as penetrable or impenetrable by the virtual representation of the first physical item 

30.       (Currently Amended)            The computer of claim 21, wherein the instructions include instructions to derive a set of dimensions of the first physical item item 
            selecting a first position;
selecting a second position to define a one-dimensional line between the first and second positions;
selecting a third position to define a two-dimensional area spanned by the first, second, and third position; and
selecting a fourth position to define a three-dimensional volume spanned by the first, second, third, and fourth positions, wherein at least one dimension in the set of dimensions is the length of a line between two of the four positions.

item item 
            selecting a virtual first position in the virtual environment;
selecting a virtual second position in the virtual environment to define a one-dimensional virtual line between the first and second virtual positions;
selecting a virtual third position to define a two-dimensional virtual area spanned by the first, second, and third virtual positions; and
selecting a fourth virtual position to define a three-dimensional virtual volume spanned by the first, second, third, and fourth positions, the three-dimensional virtual volume being the virtual representation of the first physical item, the second physical item, or real-world space.

39.       (Currently Amended) The method according to claim [[38]] 37, further comprising:
            designating one of the bounding faces of the virtual representation of the real-world space as penetrable or impenetrable by the virtual representation of the first physical item 

40.       (Currently Amended)            A method according to claim 37 wherein, to derive a virtual representation of the first physical item item 
            selecting a virtual first position in the virtual environment;
selecting a virtual second position in the virtual environment to define a one-dimensional virtual line between the first and second virtual positions;
selecting a virtual third position to define a two-dimensional virtual area spanned by the first, second, and third virtual positions; and
selecting a fourth virtual position to define a three-dimensional virtual volume spanned by the first, second, third, and fourth positions, the three-dimensional virtual volume being the virtual representation of the first physical item, the second physical item, or real-world space, respectively.



Reasons for Allowance

Claim 21-26, 29-37, 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 21, the prior art of record, specifically the prior art Kaufman teaches a way of combing virtual object and real object in the augmented reality world. The prior art Muthyala teaches a way of using different kind of objects from hollow shape and solidshape when combining and displaying the objects in the virtual world. However, none of the prior art cited alone or in combination provides motivation to teach the required limitation that derive a user-manipulatable solid item of a physical item from the different set of dimensions in the virtual environment, and not permit the solid item of the first and second physical items to pass through one another. Therefore, applicant's argument is persuasive.
Regarding independent Claims 36, the prior art of record, specifically the prior art Kaufman teaches a way of combing virtual object and real object in the augmented reality world. The prior art Muthyala teaches a way of using different kind of objects from hollow shape and solid shape when combining and displaying the objects in the virtual world. However, none of the prior art cited alone or in combination provides motivation to teach the required limitation that select fourth virtual position to define a three-
Regarding independent Claims 37, the prior art of record, specifically the prior art Kaufman teaches a way of combing virtual object and real object in the augmented reality world. The prior art Muthyala teaches a way of using different kind of objects from hollow shape and solid shape when combining and displaying the objects in the virtual world. However, none of the prior art cited alone or in combination provides motivation to teach the required limitation that select fourth virtual position to define a three-dimensional virtual volume which is a user-manipulatable solid item that spanned by the four different positions and only modify the solid item only when bounding face intersect with the physical item. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 22-26, 29-35, 39-40, they are allowable due to their dependency to the independent Claims 21, 36, 37 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on M-F 8:30AM-6:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619